Citation Nr: 9913285	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from January to March 1969 and 
from November 1971 to May 1973.

During a VA examination in November 1997, the veteran 
reported that he had Hepatitis C while he was overseas.  He 
had fever and jaundice.  He stated that he did not know how 
he got it, but he admitted to some intravenous drug use.  
Results of a recent Department of Veterans Affairs medical 
examination show that the veteran had been exposed to the 
Hepatitis A, B, and C viruses in the past.  Blood tests 
showed borderline elevation of serum glutamic oxaloacetic 
transaminase (SGOT).  The level of serum glutamic pyruvic 
transaminase (SGPT) was not reported.

The veteran has testified that he was hospitalized at an Army 
hospital during his active military service in Germany for 
treatment of hepatitis.  Other service records submitted by 
the veteran tend to corroborate the veteran's assertion.

It is the opinion of the Board that a remand is necessary in 
order to attempt to complete the record.  Pursuant to this 
remand, the RO will be scheduling a VA examination.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain from 
all possible sources the records of the 
veteran's treatment in December 1972 for 
hepatitis at the 97th General Hospital in 
Frankfurt, Germany, and all other 
associated documentation of such 
treatment.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination to determine if he has 
current disability from a chronic liver 
disease, including chronic type C 
hepatitis.  If current liver disease is 
identified, the examiner should express 
an opinion whether it is as likely as not 
that the veteran's current liver disease 
is the result of a disease or injury he 
incurred during his active military 
service.  If such a determination cannot 
be made with a degree of medical 
certainty, the examiner should so 
indicate.  All indicated tests, including 
liver function tests and serology to 
include SGOT and SGPT levels, and 
diagnostic studies must be performed.  
The claims folder should be reviewed by 
the examiner.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









